Determination unanimously confirmed and petition dismissed without costs. Memorandum: The determination of the Commissioner of the Office of Mental Retardation and Developmental Disabilities approving the location of a community residential facility in the City of Rome was supported by substantial evidence. The record shows that the establishment of the facility would not result in such a concentration of similar facilities that the nature and character of the area would be substantially altered (see, Mental Hygiene Law § 41.34 [c] [5]). There is evidence that the *918proposed 12-bed unit, designed as a residence for developmental^ disabled adults, is not similar to the 40-bed facility across the street which provides medical treatment to its patients. Moreover, there is substantial evidence that the proposed facility, when added to the facility across the street, would not substantially alter the nature and character of the area. (Article 78 proceeding transferred by order of Supreme Court, Oneida County, Shaheen, J.) Present — Callahan, J. P., Boomer, Pine, Lawton and Davis, JJ.